DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/14/2022 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (PGPUB 8,743,215 B1) in view of Panda et al (USPAT 10,192,301 B1)
	As to claim 1, Lee (Figs. 3, 4) teaches, a computer-implemented method (Fig. 4) comprising:
obtaining, by one or more processing units (mura detector 400 and test image supplier 200), a plurality of proposed regions (candidate area) from a plurality of images (image information from test image) taken for a display panel (display panel 100)(col 4 lines 9-14 and step S10, S20 in Fig. 4), wherein each proposed region in the plurality of proposed regions includes an inconspicuous suspected defect on the display panel (col 6 lines 24-329: i.e. mura candidate area); and
confirming the inconspicuous suspected defect on the display panel as an actual defect (i.e. mura classified as fault by fault classification system 500 after comparison, col 5 lines 39-47) by enhancing the suspected defect using at least two proposed regions (i.e. area for white spot mura 110 and area for black spot mura 120) from the plurality of proposed region based on a set of conditions (i.e. condition being shape and area of the mura, col 4 lines 32-39), wherein enhancing the inconspicuous suspected defect comprises superimposing the at least two proposed regions (i.e. merged mura of white and black spot muras)(col 5 lines 24-34).
	Lee does not specifically teach wherein an inconspicuous suspected defect is a shallow scratch.
	Panda (Fig. 3) teaches, wherein an inconspicuous suspected defect is a shallow scratch (V-shaped defect 113, 114, col. 4 lines 55-64: defect may be micrometers).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Panda’s surface defect detecting method into Lee’s mura defect detection system for display device, so as to provide surface detection with high detection accuracy, reduced cost and consistent detection performance (col 9 lines 1-2).

	As to claim 2, Lee (Fig. 4) teaches, wherein the set of conditions comprises that the at least two proposed regions refer to a same area of the display panel (col 5 lines 24-34: i.e. black and white muras being in adjacent pixels).

	As to claim 3, Lee (Fig. 4) teaches, wherein the set of conditions further comprises that each of the at least two proposed regions has a confidence degree between a first threshold (kind) and a second threshold (size), wherein the confidence degree indicates a probability of existence of the suspected defect (i.e. mura is classified as the final mura according to the kinds and size of the mura)(col 5 lines 49-57 and col 7 lines 47-53).

As to claim 4, Lee (Fig. 2) teaches, wherein the at least two proposed regions referring to the same area of the display panel have similar coordinates (adjacent pixels) on at least one corresponding point (col 5 lines 24-34).

As to claim 5, Lee (Figs. 9, 10) teaches, at least two proposed regions referring to the same area of the display panel have similar size (Figs. 9, 10 show merged white and black spot muras being similar in shape and size).

As to claim 6, Lee (Figs. 9, 10) teaches, wherein the images are taken with different colors of backgrounds shown on the display panel (col. 6 lines 4-8: i.e. different grayscale values).

As to claim 21, Lee (Figs. 9, 10) teaches, reducing an amount of false detection of a defect caused by noises (col 1, lines 50-54: i.e. Lee describes that the prior art has the problem of detecting a noise as a mura and introduces his method in order to reduce the d effect caused by noises) from the plurality of images taken for a display panel by superimposing respective regions with same or different colors of background in different times slots (col 5 lines 24-34: i.ke. white and black mura spots are discovered in different colors at different time slots).

As to claim 22, Lee (Figs. 9, 10) teaches, selectively omitting a region to be superimposed based on a confidence degree (i.e. determined by shape) associated with the region as being inconspicuous under a certain color background (col 6 lines 61 – col 7 line 4): i.e. non-mura removing unit 430 verifies and determines a foreign material and a mura candidate caused by dust or non-mura according to the shapes of the mura candidates).

Claim(s) 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Panda  as applied to claim 1 above, and further in view of Safaee-Rad et al (PGPUB 2003/0059101 A1).

	As to claims 7 and 14, Lee and Panda teach the method of claim 1, but do not specifically teach wherein the images are taken with same color of backgrounds shown in different time slots on the display panel.
Safaee-Rad (Fig. 2) teaches, wherein the images are taken with same color (test image) of backgrounds shown in different time slots on the display panel (¶ 55: i.e. image is captured as a series of four portions).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Safaee-Rad’s moire suppression method and apparatus into Lee’s invention as modified with the teaching of Panda, so as to provide cost effective method of inspection (¶ 40).
	
As to claim 8, Lee (Figs. 2, 4) teaches, a computer system (mura detector 400 and test image supplier 200) comprising: 
one or more processors (mura detector 400);
obtaining, by one or more processing units (mura detector 400), a plurality of proposed regions (candidate area) from a plurality of images (image information from test image) taken for a display panel (display panel 100)(col 4 lines 9-14 and step S10, S20 in Fig. 4), wherein each proposed region in the plurality of proposed regions includes an inconspicuous suspected defect on the display panel (col 6 lines 24-329: i.e. mura candidate area); and
confirming the inconspicuous suspected defect on the display panel as an actual defect (i.e. mura classified as fault by fault classification system 500 after comparison, col 5 lines 39-47) by enhancing the suspected defect using at least two proposed regions (i.e. area for white spot mura 110 and area for black spot mura 120) from the plurality of proposed region based on a set of conditions (i.e. condition being shape and area of the mura, col 4 lines 32-39), wherein enhancing the suspected defect comprises superimposing the at least two proposed regions (i.e. merged mura of white and black spot muras)(col 5 lines 24-34).
	Lee does not specifically teach wherein an inconspicuous suspected defect is a shallow scratch.
	Panda (Fig. 3) teaches, wherein an inconspicuous suspected defect is a shallow scratch (V-shaped defect 113, 114, col. 4 lines 55-64: defect may be micrometers).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Panda’s surface defect detecting method into Lee’s mura defect detection system for display device, so as to provide surface detection with high detection accuracy, reduced cost and consistent detection performance (col 9 lines 1-2).
Lee and Panda do not specifically teach a memory and instructions.
Safaee-Rad (Fig. 2) teaches, a memory (disk drive 280 and random access memory 270) coupled to at least one of the processors (¶ 30); and 
a set of computer program instructions (software) stored in the memory and executed by at least one of the processors to perform a method (¶ 34: i.e. (software configurations are suitable for use with the present invention”) comprising: 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Safaee-Rad’s moire suppression method and apparatus into Lee’s invention, so as to provide cost effective method of inspection (¶ 40).

	As to claim 9, Lee (Fig. 4) teaches, wherein the set of conditions comprises that the at least two proposed regions refer to a same area of the display panel (col 5 lines 24-34: i.e. black and white muras being in adjacent pixels).

	As to claim 10, Lee (Fig. 4) teaches, wherein the set of conditions further comprises that each of the at least two proposed regions has a confidence degree between a first threshold (kind) and a second threshold (size), wherein the confidence degree indicates a probability of existence of the suspected defect (i.e. mura is classified as the final mura according to the kinds and size of the mura)(col 5 lines 49-57 and col 7 lines 47-53).

As to claim 11, Lee (Fig. 2) teaches, wherein the at least two proposed regions referring to the same area of the display panel have similar coordinates (adjacent pixels) on at least one corresponding point (col 5 lines 24-34).

As to claim 12, Lee (Figs. 9, 10) teaches, at least two proposed regions referring to the same area of the display panel have similar size (Figs. 9, 10 show merged white and black spot muras being similar in shape and size).

As to claim 13, Lee (Figs. 9, 10) teaches, wherein the images are taken with different colors of backgrounds shown on the display panel (col. 6 lines 4-8: i.e. different grayscale values).

	As to claim 15, Lee (Fig. 1) teaches, a computer program product (Fig. 1) comprising:
obtaining, by one or more processing units (mura detector 400 and test image supplier 200), a plurality of proposed regions (candidate area) from a plurality of images (image information from test image) taken for a display panel (display panel 100)(col 4 lines 9-14 and step S10, S20 in Fig. 4), wherein each proposed region in the plurality of proposed regions includes a suspected defect on the display panel (col 6 lines 24-329: i.e. mura candidate area);
confirming the inconspicuous suspected defect on the display panel as an actual defect (i.e. mura classified as fault by fault classification system 500 after comparison, col 5 lines 39-47) by enhancing the suspected defect using at least two proposed regions (i.e. area for white spot mura 110 and area for black spot mura 120) from the plurality of proposed region based on a set of conditions (i.e. condition being shape and area of the mura, col 4 lines 32-39), wherein enhancing the suspected defect comprises superimposing the at least two proposed regions (i.e. merged mura of white and black spot muras)(col 5 lines 24-34).
	Lee does not specifically teach wherein an inconspicuous suspected defect is a shallow scratch.
	Panda (Fig. 3) teaches, wherein an inconspicuous suspected defect is a shallow scratch (V-shaped defect 113, 114, col. 4 lines 55-64: defect may be micrometers).
	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Panda’s surface defect detecting method into Lee’s mura defect detection system for display device, so as to provide surface detection with high detection accuracy, reduced cost and consistent detection performance (col 9 lines 1-2).
Lee and Panda do not specifically teach a memory and instructions.
Safaee-Rad (Fig. 2) teaches, a computer readable storage medium (disk drive 280 and random access memory 270) having program instructions (¶ 34: i.e. (software configurations are suitable for use with the present invention”) being executable by a computer (computer) to cause the computer to perform a method (¶ 34). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Safaee-Rad’s moire suppression method and apparatus into Lee’s invention as modified with the teaching of Panda, so as to provide cost effective method of inspection (¶ 40).

	As to claim 16, Lee (Fig. 4) teaches, wherein the set of conditions comprises that the at least two proposed regions refer to a same area of the display panel (col 5 lines 24-34: i.e. black and white muras being in adjacent pixels).

	As to claim 17, Lee (Fig. 4) teaches, wherein the set of conditions further comprises that each of the at least two proposed regions has a confidence degree between a first threshold (kind) and a second threshold (size), wherein the confidence degree indicates a probability of existence of the suspected defect (i.e. mura is classified as the final mura according to the kinds and size of the mura)(col 5 lines 49-57 and col 7 lines 47-53).

As to claim 18, Lee (Fig. 2) teaches, wherein the at least two proposed regions referring to the same area of the display panel have similar coordinates (adjacent pixels) on at least one corresponding point (col 5 lines 24-34).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691